PER CURIAM:
Chant’e N. Hodge and Harold Hodge appeal the district court’s order dismissing their complaint construed under 42 U.S.C. § 1981 (2000) and various state claims. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Hodge v. Taylor Gas Go., Inc., No. CA-05-319-DKC-8 (D.Md. Dec. 6, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED